It is insisted by appellant that under the facts of this case it should be regarded as presenting an exception to the general rule regarding newly discovered evidence because appellant was without an attorney to represent him at the time of the trial. He was not charged in the indictment with an offense which could be punished by the infliction of the death penalty, and for that reason the court was not required by law to appoint counsel for him. See article 494, C. C. P., and authorities noted thereunder in Vernon's Ann. Tex. Cr. St., C. C. P., vol. 1. Yet the offense charged was serious, and it would not have been inappropriate for the court to have offered to furnish appellant an attorney by appointment. The record is silent on the point. It does not show that appellant requested the court to furnish an attorney. Appellant may have preferred to act as his own counsel. The statement of facts shows that the state's witnesses were cross-examined at length by appellant, and, so far as we can judge from the record, the cross-examination seems to have been conducted in an intelligent manner. It is apparent from the record that appellant was well aware of the importance of having Mrs. Masters present as a witness for him on his defense of alibi. *Page 279 
Mr. Masters, it seems, was equally as important a witness as his wife on that issue, and was in a position to testify to the same facts. This was bound to have been known to appellant; yet he asked for no process for Mr. Masters. The slightest diligence would have revealed the names of the witnesses whose affidavits are attached to appellant's amended motion for new trial; indeed, Mrs. Masters named one of them in giving her evidence on the trial. Under these circumstances, we feel that this court would be unauthorized to extend the rule regarding claimed newly discovered evidence. In exercising the power which is invoked of this court to annul a verdict upon the grounds of newly discovered evidence, the court must be controlled by the record before it. As was said in Goodwin v. State, 118 Tex.Crim. Rep., 38 S.W.2d 806: "In the executive department of the state there has been vested the authority to relieve against injustice. The Governor and the Board of Pardons Advisors are not restricted, as this court is, by the facts in the record. It is within their province to act upon information, affidavits, or otherwise, and thus inform themselves as to the merits of the questions before them."
The motion for rehearing is overruled.
Overruled.